Citation Nr: 0732513	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-04 458	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran had confirmed active military service from July 
1966 to July 1969, and from February 1971 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from two decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In 
November 2001, the RO granted the veteran's claim for service 
connection for diabetes mellitus, and assigned an initial 20 
percent rating.  He appealed for a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).

In August 2004, the RO denied the veteran's claims for 
service connection for hypertension and a TDIU.  He timely 
appealed.  The appeals of the November 2001 and August 2004 
decisions were merged, and forwarded to the Board for 
appellate review.

In a January 2005 decision, the Board reopened the veteran's 
claim for service connection for hypertension and remanded 
this claim to the Appeals Management Center (AMC) for further 
development and readjudication on the underlying merits (de 
novo).  The Board also remanded the veteran's additional 
claim of entitlement to an initial rating higher than 20 
percent for diabetes mellitus and entitlement to a TDIU.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence indicates that 
hypertension, which was initially documented many years after 
the veteran's discharge from the military, is not related to 
a disease contracted or an injury sustained in service.

2.  The veteran's service-connected diabetes mellitus 
requires the use of insulin and a restricted diet, but there 
is no medical evidence that the disability necessitates the 
regulation of the veteran's activities.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, No. 07-7130 
(Fed. Cir. Sept. 17, 2007).  

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in August 
2001, July 2002, November 2003, July 2004, February 2005 and 
March 2006.  The letters specifically told him that VA needed 
specific information and evidence not of record that was 
necessary to substantiate his claims, indicated what 
supporting evidence VA was responsible for obtaining, 
what evidence he needed to submit, and the February 2005 and 
March 2006 letters, in particular, also indicated that if he 
had any additional information or evidence that would support 
his claim he should send it to VA.  He responded to these 
letters in March 2006 and indicated that he had no additional 
evidence to submit.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
August 2001, July 2002, November 2003, July 2004 letters were 
sent prior to the initial adjudications in November 2001 and 
August 2004.  And in the January 2003 and September 2004,  
statements of the case (SOC) and August 2003, August 2004, 
May 2005, June 2006 supplemental SOC (SSOCs), the claims were 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question.  
Consequently, the Board finds there was no error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that even where there 
was no pre-initial-decision notice, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure the 
timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in a March 2006 letter.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  And again, as noted above, in March 
2006, the veteran indicated he had no more evidence to 
submit.  Therefore, the duty to assist has been fulfilled, as 
VA has obtained all identified records pertaining to the 
claims on appeal - to the extent the evidence mentioned is 
available.  There is no suggestion on the current record 
there remains evidence that is pertinent to the issues on 
appeal that has yet to be obtained.  The appeal is ready to 
be considered on the merits.

Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to establish service 
connection for the claimed disorder, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Hypertension - Laws and Regulations

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension - Analysis

With respect to Hickson element (1), proof of current 
disability, there are multiple diagnoses of hypertension 
throughout the veteran's claims folder (see private treatment 
records dated as early as 1993 and VA outpatient treatment 
records dated from 2001 to 2006).  Therefore, Hickson element 
(1) has been satisfied.

With respect to Hickson element (2), in-service incurrence, a 
September 1973 health record shows the veteran was evaluated 
for high blood pressure.  Blood pressure readings showed 
right arm sitting 146/80 and right arm standing 135/90.  It 
was noted that he was overweight but was attempting to lose 
weight.  The physician explained that the veteran's high 
blood pressure would normalize once he lost weight and he 
decided not to treat the veteran with any hypertensive 
medication.  His blood pressure reading at the time of 
separation from service in September 1973 was 110/70 
(sitting).  Nowhere in the veteran's service medical records 
was a diagnosis of hypertension ever rendered and there was 
no indication of high blood pressure prior to September 1973.  
VA defines hypertension as existing when systolic readings 
are consistently 160 or more, or diastolic readings are 
predominantly 90 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2007).  

There were no reports or findings of hypertension in the 
years immediately following service.  The veteran's 
hypertension was noted to have had its onset in 1993, many 
years after service.  Therefore it appears that the veteran's 
one evaluation in service for high blood pressure was an 
acute occurrence and it apparently resolved thereafter or 
until at least November 1993 whereby a private outpatient 
treatment record reflected a diagnosis of hypertension and 
stated that hypertension had not been noted in the past and 
needed to be followed.   

Thereafter, a January 1995 discharge summary showed that the 
veteran had reported a history of hypertension for 25 years.  
By this statement that would mean his hypertension first 
manifested in 1970.  But as shown in his service medical 
records the first indication of any type of high blood 
pressure reading was in September 1973.  And thereafter the 
veteran's claims folder is void of any medical evidence 
dating between 1973 and 1993 which would reflect continuous 
treatment for hypertension.  The AMC has explained to the 
veteran in numerous letters that if he had any medical 
evidence in his possession which would help substantiate his 
claim he should send it to the AMC.  He was also notified 
that the AMC would obtain the evidence for him if he supplied 
the physician's names, addresses, etc.  He has not supplied 
the AMC with any medical evidence to further substantiate his 
claim and specifically medical evidence reflecting treatment 
of hypertension between 1973 and 1993.  

In May 2004 the veteran was provided a VA examination to 
ascertain the nature and etiology of his hypertension.  The 
examiner reported a thorough review of the veteran's claims 
folder and noted that while the veteran was in service he 
weighed 209 pounds.  He also commented on the 1995 discharge 
summary in which the veteran had reported a history of 
hypertension for 25 years.  The examiner could not find any 
additional records in the veteran's claims folder which 
substantiated this claim.  He explained that the veteran's 
primary problem was his morbid obesity which led to his 
hypertension and cardiomyopathy.  

In order to obtain further clarification of the above 
examiner's opinion, in January 2005 the Board remanded the 
veteran's claim and asked the examiner to provide an addendum 
report on the etiology of the veteran's hypertension and 
whether it manifested within one year of his discharge from 
service.  The examiner gave a complete recitation of the 
veteran's medical history while in service and concluded that 
it was clear that the veteran did not have hypertension at 
the time of separation nor did his hypertension originate 
within one year following his separation from service.

Due to the addition of new medical evidence, specifically a 
1995 discharge summary which indicated that the veteran had 
hypertension for 25 years, the examiner was once again asked 
to review the veteran's file and give an opinion on the 
etiology of his hypertension.  Again the examiner gave a 
thorough rendition of the veteran's medical history and he 
concluded that when the examiner in 1995 wrote that the 
veteran had experienced hypertension for 25 years, he was 
simply reporting what the veteran had told him rather than 
relying on medical evidence to substantiate this claim.  In 
conclusion the VA examiner stated that his previous opinion 
remained unchanged and he found it was less likely than not 
that the veteran's hypertension originated during military 
service.

Given the negative medical opinions pertaining to the 
veteran's hypertension, his case clearly fails on Hickson 
element (3).  Simply stated, there is no competent medical 
evidence etiologically linking the veteran's hypertension to 
a disease contracted or an injury sustained in service and 
there is no evidence showing his hypertension manifested 
within one year of his discharge from service.

Furthermore, though the veteran himself contends that his 
hypertension is related to service, he is not competent to 
provide opinions on medical matters such as the etiology of 
diseases thus his statements on medical nexus to service do 
not constitute competent medical evidence.  It is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight or probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Therefore, the preponderance of the evidence is against the 
veteran's hypertension claim, and it must be denied.  38 
C.F.R. § 3.102, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Pertinent Law and Regulations
Diabetes Mellitus

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

Analysis
Diabetes Mellitus

In a November 2001 rating decision, service connection was 
granted for diabetes mellitus, evaluated as 20 percent 
disabling.  The award was based on the Agent Orange 
presumptions stemming from the veteran's Vietnam service, see 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 and 3.309, as well as 
evidence showing that the veteran required insulin for 
diabetes.

The Board notes that the veteran has a number of service-
connected disabilities that are considered secondary to his 
service-connected diabetes mellitus.  These disabilities 
include peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left upper extremity, and retinopathy.

The veteran's diabetes mellitus is currently rated as 20 
percent disabling.  In order for the next higher 40 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The Court has 
observed that use of the conjunctive "and" means that all 
requirements would have to be met before reimbursement could 
be authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  The Board acknowledges that the medical evidence 
shows that the veteran's diabetes mellitus continues to 
require insulin and restricted diet.  The question in this 
case is whether the condition also requires regulation of 
activities.

VA Outpatient treatment records dated from 2000 to 2006 
reflect continuing treatment for diabetes mellitus.  

The veteran was afforded a VA examination in August 2002.  At 
that time, he reported that his activities were restricted 
due to his chronic obstructive pulmonary disease - this 
included limitation in his walking.  He denied any loss of 
strength but complained of tingling and numbness in both 
legs.  The diagnosis was non-insulin dependent diabetes.     

In September 2002 the veteran was again afforded a VA 
examination.  He noted that he was first diagnosed with 
diabetes 10 years prior to the examination.  For the first 
three to four years in which he experienced diabetes he 
treated it with oral agents.  After that time he began using 
insulin.  At the time of his first diagnosis of diabetes he 
was hospitalized but he had not required hospitalization 
since then.  He denied ketoacidosis and stated that he rarely 
experienced hypoglycemia.  Though he occasionally experienced 
hypoglycemia, he never had to call an ambulance or present at 
the emergency room for treatment.  The pertinent diagnosis 
was diabetes mellitus with retinopathy.  The examiner also 
mentioned that the veteran experienced hypertension, 
nephropathy, cerebrovascular disease, coronary artery disease 
by history, and peripheral vascular disease.  

A November 2002 VA outpatient treatment record reported that 
the veteran carried the following diagnoses: obesity, 
diabetes mellitus, atrial fibrillation, hypertension and 
congestive heart failure.  It was noted that he used 
supplemental oxygen and experienced increasing disability as 
well as restriction of his activities.  However, this was due 
mainly to his heart conditions.  It was also noted that the 
veteran's diabetes was under good control.  

During a March 2006 VA examination the veteran reported that 
he experienced ketoacidosis in the highs and lows.  He also 
indicated that he had previously been to the emergency room 
and admitted to the hospital on 2 occasions due to his blood 
sugar level being too high or too low.  He reported a total 
of 5 visits to the emergency room for abnormal blood sugars.  
He maintained that he followed a restricted diet and in the 
past year he lost a total of 40 pounds.  He denied the need 
to restrict activities but reported that he was unable to 
perform strenuous activities.  His diabetes was currently 
controlled with oral agents and insulin.  He sees his 
diabetic care provider every three to six months.  The 
pertinent diagnosis was diabetes mellitus type 2 requiring 
oral medications and insulin twice daily for control.        

It is clear from the evidence, that the veteran's activities 
are not restricted due to his diabetes mellitus, but rather 
due to other disabilities such as chronic obstructive 
pulmonary disease and his various heart conditions.  Hence, 
the Board can find no evidence in the veteran's medical 
records which suggest that his activities are restricted 
because of his diabetes mellitus.

Since all three requirements for a 40 percent rating are not 
met, the statutory requirements are not met or nearly 
approximated, and a higher disability rating is not 
warranted.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The Board observes in passing that the even more stringent 
requirements for disability ratings in excess of 40 percent 
are obviously also not met.  In this regard the Board points 
out that during the veteran's most recent VA examination in 
2006 he reported hospital admissions as well as visits to the 
emergency room specifically to treat his diabetes.  In 
various VCAA letters the RO has asked the veteran to supply 
information pertaining to his medical treatment.  
Additionally in the June 2006 SSOC the RO specifically asked 
the veteran to submit copies of any hospitalization reports 
or to complete an enclosed 21-4142 so the VA could obtain 
such records.  To date the veteran has not submitted any 
evidence which would show hospitalization for his diabetes.  
In the absence of such assistance from him, no further 
development can be conducted.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

For these reasons and bases, the preponderance of the 
evidence is against the claim for a higher rating, so there 
is no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus is denied.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).

In this particular case at hand, the veteran has a 20 percent 
rating for diabetes mellitus, a 10 percent rating for 
peripheral neuropathy of the left upper extremity, a 10 
percent rating for peripheral neuropathy of the right upper 
extremity, a 10 percent rating for peripheral neuropathy of 
the left lower extremity, a 10 percent rating for peripheral 
neuropathy of the right lower extremity, and a noncompensable 
rating for retinopathy.  His combined rating is 50 percent.  
See 38 C.F.R. § 4.25, Table I.  He does not satisfy the 
threshold minimum percentage requirements of 38 C.F.R. § 
4.16(a) for consideration of a TDIU on a schedular basis.

The veteran, however, still may be considered as unemployable 
upon termination of employment that was provided because of 
disability, or in which special consideration was given 
because of the same, when it is satisfactorily shown that 
he is unable to secure further employment.  See 38 C.F.R. § 
4.18.  "Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That said, the 
degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is indeed "[in]capable of performing 
the physical and mental acts required by employment," and is 
not based solely on whether he is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA's policy is to award a TDIU in all cases in which service-
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2006).  
Although the Board does not have the authority to assign an 
extraschedular TDIU, appropriate cases must be referred to 
the Director of the VA Compensation and Pension Service or 
Undersecretary for Benefits for extraschedular consideration 
if it is determined the circumstances present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); see also 
Bowling v. Principi, 15 Vet. App. 1 (2001).

While the regulations do not provide a definition of 
"substantially gainful employment", VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income.

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education, and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In this case the RO denied the veteran's TDIU claim because 
he did not meet the requisite schedular percentages.  See 38 
C.F.R. § 4.16(a).  Furthermore, because the evidence did not 
indicate his service-connected disabilities rendered him 
unemployable, extra-schedular consideration was not given 
under § 4.16(b).  A review of the medical evidence of record, 
however, is indeterminate as to whether his service-connected 
disabilities render him unemployable.  So a medical 
examination and opinion are needed before the Board can 
fairly decide the merits of this claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty to assist 
provisions of the VCAA includes the duty to provide medical 
examinations or obtain opinions if it is determined necessary 
to decide a claim).  

Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
medical examination to determine whether 
his service-connected disabilities 
render him incapable of securing and 
maintaining substantially gainful 
employment.  In offering this opinion, 
the examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, 
caused solely by the veteran's service-
connected disabilities, as distinguished 
from any nonservice-connected 
conditions.  The examiner should review 
the veteran's claims file for his 
pertinent medical and other history, 
including a complete copy of this 
decision and remand.

2.  Then readjudicate the TDIU claim in 
light of any additional evidence - 
including considering whether this case 
presents such an exceptional or unusual 
disability picture as to render 
impractical the application of the 
regular schedular standards and, 
therefore, warrant referral to the 
Director of VA's Compensation and 
Pension Service or Under Secretary for 
Benefits for extra-schedular 
consideration under the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them time 
to respond before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


